NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



GRADY C. LOVE,                   )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No. 2D18-1630
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed March 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; Bruce Kyle, Judge.

Grady C. Love, pro se.

Ashley Brooke Moody, Attorney
General, Tallahassee, and David
Campbell, Assistant Attorney General,
Tampa, for Appellee.



KHOUZAM, Judge.

              Grady C. Love appeals the summary denial of his motion for

postconviction relief. In his motion, Love raised a claim of newly discovered evidence.

The postconviction court denied the motion on the ground that Love's claim was
successive. However, the court did not attach to its order any documents—such as

Love's previous motion and the order denying it—to demonstrate the successiveness of

Love's claim. See Fla R. Crim. P. 3.850(h)(2) (providing that an order denying a

postconviction motion as successive shall be accompanied by "a copy of that portion of

the files and records necessary to support the court's ruling"); Bryant v. State, 944 So.

2d 1016, 1017 (Fla. 3d DCA 2005) ("[W]here a trial court denies a motion on account of

successiveness, the documents demonstrating successiveness must be attached to the

trial court's order."). Accordingly, we must reverse and remand for the postconviction

court either to attach documents demonstrating the successiveness of Love's claim or to

consider Love's motion on its merits.

              Reversed and remanded.


KELLY and SLEET, JJ., Concur.




                                           -2-